


110 HR 724 IH: Marriage Protection Act of

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 724
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Burton of Indiana
			 (for himself, Mr. McKeon,
			 Mr. Norwood,
			 Mr. Graves,
			 Mr. Hall of Texas,
			 Mr. Shuster,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Paul, Mr. Franks of Arizona,
			 Mr. Akin, Mr. Garrett of New Jersey,
			 Mr. Carter,
			 Mr. Rogers of Kentucky,
			 Mr. Gingrey,
			 Mr. Wilson of South Carolina,
			 Mr. Kline of Minnesota,
			 Mr. Miller of Florida,
			 Mr. Brown of South Carolina,
			 Mr. Pence,
			 Mr. Bartlett of Maryland,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Manzullo,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Hayes,
			 Mr. Linder,
			 Mr. Radanovich,
			 Mr. Forbes,
			 Mr. Pitts,
			 Mr. Jordan of Ohio,
			 Mr. Barrett of South Carolina,
			 Mr. McCotter,
			 Mr. Alexander,
			 Mr. Hensarling,
			 Mr. Barton of Texas,
			 Mrs. Cubin,
			 Mr. Sam Johnson of Texas,
			 Mr. Sali, Mr. Boozman, Mr.
			 Poe, Mr. Jones of North
			 Carolina, and Mr. Wamp)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to limit Federal
		  court jurisdiction over questions under the Defense of Marriage
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Marriage Protection Act of
			 2007.
		2.Limitation on
			 jurisdiction
			(a)In
			 generalChapter 99 of title 28, United States Code, is amended by
			 adding at the end the following:
				
					1632.Limitation on
				jurisdictionNo court created
				by Act of Congress shall have any jurisdiction, and the Supreme Court shall
				have no appellate jurisdiction, to hear or decide any question pertaining to
				the interpretation of, or the validity under the Constitution of, section 1738C
				of this
				section.
					.
			(b)Amendments to
			 the table of sectionsThe table of sections at the beginning of
			 chapter 99 of title 28, United States Code, is amended by adding at the end the
			 following new item:
				
					
						1632. Limitation on
				jurisdiction.
					
					.
			
